Name: 2008/58/EC: Commission Decision of 26 November 2007 authorising the acidification of grape must and wine produced in the wine-growing zone B of Austria for the 2007/2008 wine year (notified under document number C(2007) 5615)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  beverages and sugar;  foodstuff;  European Union law;  food technology
 Date Published: 2008-01-18

 18.1.2008 EN Official Journal of the European Union L 15/28 COMMISSION DECISION of 26 November 2007 authorising the acidification of grape must and wine produced in the wine-growing zone B of Austria for the 2007/2008 wine year (notified under document number C(2007) 5615) (Only the German text is authentic) (2008/58/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(1) thereof, Whereas: (1) The exceptional weather conditions during the period of ripening of the grapes in the wine-growing zone B of Austria have resulted in a significant and irreversible reduction in the acidity of the grapes and grape must. The particular weather conditions observed during the summer of 2007 in Austria are similar to those normally found in wine-growing areas located much further south. (2) The total level of acidity of the grapes harvested on maturity in the regions concerned is abnormally low and incompatible with good winemaking and satisfactory wine conservation. (3) Austria should therefore be permitted to authorise the acidification of grape must and wine from zone B for the 2007 harvest under the conditions laid down in points E.2, E.3 and E.7 of Annex V to Regulation (EC) No 1493/1999. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 In derogation from the rules laid down in Annex V, point E.1(a) to Regulation (EC) No 1493/1999, Austria may authorise the acidification of grape must and wine from the 2007 harvest in wine-growing zone B under the conditions laid down in points E.2, E.3 and E.7 of that Annex. Article 2 This Decision is addressed to the Republic of Austria. Done at Brussels, 26 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1).